Supplement Dated January 1, 2010 to Prospectus Dated May 1, 2009 For Group Variable Universal Life Insurance Special Features Of The Group Contract For MayoClinic Retirees on or after 01/01/2010 This document is a supplement to the prospectus dated May 1, 2009 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Mayo Clinic Group Variable Universal Life Contract and Certificates.This is specific to the plan provided under Control Number 51001 – former employees enrolled in the Group Variable Universal Life Insurance plan provided under Control Number 46820, who were hired on or before 11/01/2003 and retired on or after 01/01/2010, and who were still enrolled at the time of retirement.If you continue coverage under 46820, you should keep the prospectus supplement for both certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5%
